Title: To Thomas Jefferson from George Jefferson, 25 January 1806
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 25th. Janr. 1806
                        
                        Your favor of the 19th. came duly to hand. None of your Tobacco has yet come down. That of a common quality
                            sells at about 31/6.—Yours I suppose would command about 36/.
                        Mr. Lyle informs me that Tobacco will not suit him, that he is much in want of the
                            thousand dollars, and shall expect us to sell as much as will raise it, immediately on its arrival. 
                  I am Dear Sir Your Very
                            humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    